Case: 14-15800   Date Filed: 07/30/2015     Page: 1 of 3


                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-15800
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:12-cr-60175-RNS-6



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

versus

DANIEL JOSEPH KING,

                                                Defendant - Appellant.



                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 30, 2015)

Before TJOFLAT, WILSON and BLACK, Circuit Judges.

PER CURIAM:
                Case: 14-15800        Date Filed: 07/30/2015       Page: 2 of 3


       Daniel Joseph King, proceeding pro se, appeals the district court’s denial of

his motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2). King

argues the district court erred in denying his motion because his original, below-

guidelines sentence was the result of a U.S.S.G. § 5K1.1 substantial assistance

departure. As the parties are familiar with the facts of this case, we weave them

into the discussion only as necessary. Upon review,1 we affirm.

       The district court did not err in denying King’s motion because (1) his

original sentence of 75 months was already below the 168-month minimum of his

amended guideline range, 2 and (2) the Government never moved for a § 5K1.1

downward departure for substantial assistance. When a defendant’s original

sentence is already lower than the minimum of her amended guidelines range, she

is not eligible for a reduction below the amended guidelines range. U.S.S.G.

§ 1B1.10(b)(2)(A); see United States v. Colon, 707 F.3d 1255, 1259 (11th Cir.

2013). That is the precisely the case here. King’s 75-month sentence was well

below the 168-month minimum of his amended guidelines range.

       Nonetheless, a defendant is still eligible for a reduction under § 3582(c)(2) if

his original sentence was below the amended guidelines range “because of a

       1
         We review de novo a district’s court’s legal conclusions as to the scope of its authority
under § 3582(c)(2). United States v. Phillips, 597 F.3d 1190, 1194 n.9 (11th Cir. 2010).
       2
         We assume, without deciding, that King is eligible pursuant to Amendment 782 of the
Sentencing Guidelines for a 2-level reduction in his original base offense level of 38. Since his
base offense level would be 36 under the amended guidelines, his amended guidelines range—
keeping all of the original sentencing findings intact—would be 168 to 210 months.
                                                2
              Case: 14-15800    Date Filed: 07/30/2015   Page: 3 of 3


reduction based upon the defendant’s substantial assistance to authorities [pursuant

to § 5K1.1].” Colon, 707 F.3d at 1259; § 1B1.10(b)(2)(B). A substantial

assistance departure is available upon a “motion of the government stating that the

defendant has provided substantial assistance in the investigation or prosecution of

another person who has committed an offense.” § 5K1.1. The record belies

King’s assertion that he received a § 5K1.1 substantial assistance departure. The

district court’s comments at the sentencing hearing explicitly indicate King’s

below-guidelines sentence was attributable to a § 3553(a) downward variance, not

a § 5K1.1 motion. We accordingly affirm.

      AFFIRMED.




                                         3